Citation Nr: 9935718	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-44 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spondylolisthesis at L-5 on S-1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the Navy from October 1951 to 
June 1952.

In January 1954, the veteran claimed entitlement to service 
connection for spondylolisthesis, and in a July 1954 rating 
decision the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, denied that claim.  
The veteran was notified of that decision at the time it was 
rendered, and did not appeal.

The veteran again claimed entitlement to service connection 
for spondylolisthesis, and in June 1996 the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim.  The veteran has 
perfected an appeal of that decision.


FINDINGS OF FACT

1. Entitlement to service connection for spondylolisthesis of 
L-5 on S-1 was denied by the RO in July 1954, and that 
decision became final in the absence of an appeal.

2. The evidence submitted subsequent to the July 1954 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers, it bears directly 
and substantially on whether the veteran's spondylolisthesis 
of L-5 on S-1 is related to service, and it must be 
considered in order to fairly decide the merits of his claim.

3. The claim of entitlement to service connection for 
spondylolisthesis, L-5 of S-1 is supported by competent 
medical evidence showing pertinent disability in service, a 
current diagnosis of a disability and that the disorder is 
related to active duty.


CONCLUSIONS OF LAW

1. The July 1954 rating decision in which service connection 
for spondylolisthesis of L-5 on S-1 was denied is final, and 
new and material evidence has been submitted to reopen that 
claim.  Veteran's Regulation No. 2(a), pt. II, par. III; 
Department of Veterans Affairs Regulation 1008, effective 
January 25, 1936 to December 31, 1957; currently 38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.202 (1999).  

2. The claim of entitlement to service connection for 
spondylolisthesis, L-5 on S-1 is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Although the RO made a request to the National Personnel 
Records Center (NPRC) to obtain the veteran's service medical 
records, no records could be located and they are presumed to 
have been destroyed in the fire at that facility in 1973.  

The available records show that in June 1952, the Medical 
Evaluation Board (MEB) reported that three months prior to 
admission the veteran fell down a ladder and complained of 
back pain.  According to the examiner, the veteran told him 
that he had back pain as long as he could remember.  Upon 
examination, there was a step defect above L-5 with 
tenderness and a "giving" sensation of L-4.  There was 
prominence of the sacrospinalis musculature adjacent to L-4, 
L-5, and S-1 with pain referred to the sacroiliac region on 
all motions of the spine.  An X-ray report revealed a first 
degree spondylolisthesis of L-5 on L-6.  Based on this 
medical evidence, the MEB recommended that the veteran be 
separated from service due to spondylolisthesis, of L-5 on S-
1.

The veteran's January 1954 VA outpatient treatment records 
indicate in March 1952 he fell off of a ladder and injured 
his back while on a Naval vessel.  The veteran told the 
examiner that he had never hurt his back before, but that 
after the fall he experienced a dull and aching low back pain 
that was worse with any type of activity.  Upon examination, 
his back and legs were normal except for muscle spasm when he 
was lying down.  An X-ray report showed spondylolisthesis of 
the lumbosacral spine. 

As previously stated, in a July 1954 rating decision the RO 
denied entitlement to service connection for 
spondylolisthesis because service medical records did not 
show a back injury in service and spondylolisthesis was 
considered to be a constitutional or 
developmental/abnormality and not a disability under the law.  

The evidence submitted subsequent to the July 1954 decision 
includes VA medical center (VAMC) treatment records dated 
from September 1995 to March 1996 showing treatment for right 
cranial nerve palsy.  Those records indicate that the veteran 
received treatment for chronic lower back pain, Grade I 
spondylolisthesis of L5-S1 and MRI (magnetic resonance 
imaging) findings that revealed an almost complete loss of 
L5-S1 disc space and disc signal with possible fusion of the 
vertebral bodies.  There was also mild to moderate narrowing 
of the L5 neural foramen and no evidence of spinal stenosis 
or disc protrusion.

Along with his August 1996 notice of disagreement, the 
veteran attached a July 1996 private medical report which 
showed that in November 1993 he complained of severe lower 
back pain and numbness that extended into his bilateral lower 
extremities.  A two view lumbar spine film revealed a grade I 
and II spondylolisthesis at L5-S1 and degenerative joint 
disease throughout the lumbar spine.  The private physician 
concluded that these findings were consistent with a previous 
extension type injury to the lower back.  The veteran also 
submitted a copy of his June 1952 MEB Survey Report which 
documented his back injury in service and X-ray findings of 
spondylolisthesis.  He also attached a copy of an appointment 
card for treatment at a VA Orthopedic Clinic for January 
1954.  The card also indicated appointments for February and 
March 1954.  

A July 1996 letter written by a friend of the veteran states 
that he had known the veteran since 1944 and that the veteran 
had not complained of back pain before entering into the 
service.  He also stated that he was in the Navy at the same 
time as the veteran and when he came home, he found out that 
the veteran had been placed in a body cast at the Naval 
Hospital.  He stated that the veteran told him that he had 
fallen down a ladder while aboard a ship and injured his 
back.  He further stated that during the past 40 years, the 
veteran has frequently complained of having back pain.

The veteran also submitted a letter written by his wife.  She 
stated that in 1952 her husband was placed in a body cast.  
According to her, the veteran's back pain has increased 
throughout the years and he finally took early retirement 
because he could not stand the pain any longer.  She also 
stated that her husband lives in constant pain and that he 
never had any problems with his back until he fell aboard the 
ship.  

In August 1996, the veteran submitted a letter in which he 
stated that when he fell down the stairwell on the ship he 
was carrying two five gallon buckets of oil that weighed 70 
pounds.  He further stated that throughout the years his back 
has gotten progressively worse.  He also explained that in 
June 1952 when the MEB asked him if he had any back pain, he 
told them that he had neck and shoulder pains from working in 
a body shop on the weekends.  The veteran also submitted a 
January 1954 picture of himself in a body cast.  According to 
him, he remained in this cast two weeks.  

An April 1999 VA examination showed that the veteran had 
complaints of back pain that comes and goes and that his pain 
is located in the lumbar spine.  The veteran told the VA 
physician that the pain is worse with walking, bending, 
stooping, and leaning.  An X-ray report revealed L-5 on S-1 
Type II spondylolisthesis with degenerative disk disease at 
multiple levels.  

Based on the examination, the X-ray report, and review of the 
evidence in the case file, the VA physician provided a 
diagnosis of L5-S1 Type II spondylolisthesis, unchanged from 
1952 with more recent degenerative disc disease of the lumbar 
spine.  The VA physician concluded that the veteran's 
spondylolisthesis was most likely a congenital or 
developmental condition that occurred when he was five to six 
years old.  According to the VA physician, it is fairly 
frequent and common for someone not to develop any symptoms 
until a later period of time, typically in early adolescence 
or early adulthood.  It was concluded that the veteran's back 
condition (after the fall from the ladder) was not likely to 
have permanently worsened his congenital or developmental 
back condition.  

II. New and Material Evidence 

A. Laws and Regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999); See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

If the Board finds that new and material evidence has been 
submitted, it must then determine whether the reopened claim 
is well grounded based on a review of all the evidence of 
record.  Only if the claim is well grounded can the Board 
apply the third step of the analysis, which is to re- 
adjudicate the claim for service connection on the merits, 
after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999). 

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

B. Analysis

A review of the July 1954 rating decision indicates that the 
RO denied the claim at that time because service medical 
records did not show a back injury in service and 
spondylolisthesis was considered a 
constitutional/developmental/abnormality and not a disability 
under the law.

In this case, the evidence added to the records since the 
RO's July 1954 denial consists of an April 1999 VA 
examination, VAMC Outpatient Treatment records, a private 
medical report, a copy of a VAMC medical appointment card, a 
photograph of the veteran while in a body cast, and 
statements by the veteran's wife, friend, and the veteran 
himself.  This information bears directly and substantially 
upon specific matters under consideration.  The Board finds 
that the information added to the records is "new" since it 
was not available for review in July 1954, and is 
"material" since it bears directly on matters which were 
the bases of the prior denial of service connection.  The 
Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, as the Board finds the clinical evidence added to 
the record is "new and material" to the veteran's claim, 
the claim is reopened.  See 38 C.F.R. § 3.156.

III. Well-Grounded Claim

A. Laws and Regulations

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed Cir. 
1996)(table).  In the absence of competent medical evidence 
of a causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

B. Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a).  That is, he 
has presented a claim which is plausible.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  The veteran has provided a private 
treatment report showing that he has spondylolisthesis, L-5 
on S-1 and his April 1999 VA examination also shows a 
diagnosis of spondylolisthesis, L-5 on S-1.  In addition, a 
June 1952 MEB report and the veteran's January 1954 VAMC 
Outpatient treatment records show that he was treated for 
back pain after falling off of a ladder during service.  Both 
of these medical reports also reveal X-ray findings of 
spondylolisthesis.  Therefore, the Board finds that the first 
and second Caluza elements have been satisfied because there 
is a current medical diagnosis of disability and medical 
evidence of a related disease or injury in service.  Caluza, 
7 Vet. App. at 506.

The veteran has provided lay evidence indicating that he 
injured his back during service, and that his 
spondylolisthesis is related to that injury.  In addition, 
the veteran's wife and friend have submitted statements which 
indicate that the veteran never complained of any back 
problems until after his fall during service.  Lay persons 
are competent to provide evidence of an observable disorder, 
but they are not competent to provide evidence that requires 
medical expertise.  Grottveit, 5 Vet. App. at 93; Savage, 10 
Vet. App. at 497.  The veteran, however, did submit a medical 
report from a private physician who stated that his 
spondylolisthesis L-5 on S-1 was consistent with a previous 
extension type injury of the lower back.  The veteran's 
entire record is absent of any other evidence relating to a 
back injury besides the fall that occurred while he was in-
service.  Therefore, the evidence does suggest that the 
current back disorder is related to an in-service disease or 
injury.  Wade v. West, 11 Vet. App. 302 (1998).  For these 
reasons, the Board has determined that the claim of 
entitlement to service connection for spondylolisthesis is 
well-grounded. 

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for spondylolisthesis at L-
5 on S-1 is reopened.

The claim of entitlement to service connection for 
spondylolisthesis at L-5 on S-1 is well-grounded.  


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999 )(hereinafter, "the Court") has held that it may be 
prejudicial to the veteran for the Board to reopen a claim 
and consider it on the merits, if the RO has not first had an 
opportunity to adjudicate the claim on that basis.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).

After a review of the entire record, the Board finds, 
therefore, that in order to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following action:

After undertaking any additional 
development deemed appropriate, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
spondylolisthesis at L-5 on S-1 on the 
substantive merits of the case.  If any 
benefit requested on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals



 

